United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-2241
                                  ___________

Joseph Randle,                            *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
Phillips County Community College,        *
an institution of higher learning         *
authorized under the laws of the State    *
of Arkansas, and its Board of Trustees; *
Charleen R. Hickey, Individually and in *
the official capacity as member of the    *   Appeal from the United States
Phillips County Community College         *   District Court for the
Board of Trustee; Walter L. Morris,       *   Eastern District of Arkansas.
Individually and in the official capacity *
as member of the Phillips County          *      [UNPUBLISHED]
Community College Board of Trustee;       *
Robert Miller, Dr., Individually and in   *
the official capacity as member of the    *
Phillips County Community College         *
Board of Trustee; William H. Brandon, *
Individually and in the official capacity *
as member of the Phillips County          *
Community College Board of Trustee;       *
William J. Brothers, Individually and in *
the official capacity as member of the    *
Phillips County Community College         *
Board of Trustee; Ruth Denson,            *
Individually and in the official capacity *
as member of the Phillip County           *
Community College Board of Trustee;       *
Mary Louise Fiser, Individually and in   *
the official capacity as member of the   *
Phillips County Community College        *
Board of Trustee; Roy Kirkland,          *
Individually and in the official capacity*
as member of the Phillips County         *
Community College Board of Trustee;      *
Laverne McGruder, Individually and       *
in her official capacity as a member of  *
the Phillips County Community College    *
Board of Trustee; Steven W. Jones,       *
President of Phillips County Community   *
College,                                 *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: September 26, 1997
                              Filed: October 6, 1997
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and BEAM, Circuit
      Judges.
                          ___________

PER CURIAM.

       Joseph Randle appeals the district court’s1 grant of summary judgment in favor
of defendants in his employment discrimination action. After de novo review of the
record and the parties’ briefs on appeal, we conclude that the judgment of the district
court was correct, and that an extended opinion would have no precedential value.



      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                            -2-
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-